DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 and 2/25/2022 was filed after the mailing date of the application on 12/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, 7-8, 10-11, 13-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 20160175740) in view of Hosokawa (US 20170016657) 
Regarding claim 1, Stark teaches a separator (102) for removing contamination from a fluid  (refrigerant, paragraph 0014) of a heat pump (10) comprising: a housing (outline of 102) having a hollow interior (interior of 102) and a separation module (108) mounted within the hollow interior (Fig. 2), but fails to explicitly teach a header plate arranged within the hollow interior, the header plate having at least one mounting hole; the separation module including a connector for forming an interface with the at least one mounting hole; and a sealant located at the interface between the connector and the mounting hole.
However, Hosokawa teaches a header plate (18) arranged within the hollow interior, the header plate having at least one mounting hole (19); the separation module (90, 92, 95, corresponds to 108 of Stark) including a connector (upper part of 31) for forming an interface (Fig. 12) with the at least one mounting hole; and a sealant (31f, understood would form a mechanical seal) located at the interface between the connector and the mounting hole to provide an improved separator without increasing cost or size.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the separator of Stark to include a header plate arranged within the hollow interior, the header plate having at least one mounting hole; the separation module including a connector for forming an interface with the at least one mounting hole; and a sealant located at the interface between the connector and the mounting hole in view of the teachings of Hosokawa to provide an improved separator without increasing cost or size. 
Regarding claim 2, the combined teachings teach the connector is formed from a non-permeable material (metal, paragraph 0071 of Hosokawa).
Regarding claims 4 and 19, the combined teachings teach the connector is a separate component mounted to a body of the separation module (Fig. 12 of Hosokawa).
Regarding claims 5 and 20, the combined teachings teach the connector is a portion of a body of the separation module (Fig. 12 of Hosokawa).
Regarding claims 7 and 16, the combined teachings teach the connector and the sealant cooperate to isolate the separation module from vibration of the header plate (Fig. 12 of Hosokawa).
Further, it is understood, claims 7 and 16 includes an intended use recitation, for example “…to isolate...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the separation module includes a degassing tube (108 of Stark, paragraph 0014, 30 of Hosokawa) having at least one membrane including a porous surface (microporous film on inorganic layer) through which gas, but not refrigerant passes (paragraph 0014).
Regarding claim 10, the combined teachings teach wherein a first end of the degassing tube is sealed and a second opposite end of the degassing tube is open (Fig. 12 of Hosokawa).
Regarding claim 11, the combined teachings teach wherein the sealed first end is receivable within the at least one mounting hole of the first header (Fig. 12 of Hosokawa).
Regarding claim 13, the combined teachings teach all the limitations of claim 13 including a vapor compression loop (10 of Stark); a purge system (100 of Stark) in communication with the vapor compression loop (Fig. 2 of Stark), the purge system including at least one separator (108 of Stark); at least one separation module for separating contaminants from a refrigerant purge gas provided from the vapor compression loop to the separator when a driving force is applied to the at least one separation module (paragraph 0014-0017, Fig. 2). See rejections of claims 1-2.
Regarding claim 14, the combined teachings teach all the limitations of claim 14. See rejection of claim 1.
Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 20160175740) in view of Hosokawa (US 20170016657) in view of Ranjan et al (US 20180066880)
Regarding claims 3 and 18, the combined teachings teach the invention as described above but fails to explicitly teach the connector is a coating formed about a portion of a body of the separation module.
However, Ranjan teaches the connector (56, understood there would be a connector, a support, paragraph 0040) is a coating (coating, paragraph 0040) formed about a portion of a body of the separation module (paragraph 0040) to form a contiguous polymer phase can provide passageways in the membrane for larger molecules to bypass the molecular sieve particles.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the separator of the combined teachings to include the connector is a coating formed about a portion of a body of the separation module in view of the teachings of Ranjan to form a contiguous polymer phase can provide passageways in the membrane for larger molecules to bypass the molecular sieve particles. 
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 20160175740) in view of Hosokawa (US 20170016657) in view of Nagy et al (US 20180045439)
Regarding claims 6 and 15, the combined teachings teach the invention as described above but fails to explicitly teach the sealant is an epoxy sealant.
However, Nagy teaches the sealant is an epoxy sealant (seal heat exchanger surfaces with epoxies, paragraph 0021). Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the sealant of the separator of the combined teachings and arrive at the claimed invention in order to provide an additional vapor barrier.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the separator of the combined teachings to include the sealant is an epoxy sealant in view of the teachings of Nagy to provide an additional vapor barrier. 
Allowable Subject Matter
Claims 9, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9, 12 and 17, the subject matter which is considered to distinguish from the closest prior art of record, ark et al (US 20160175740) in view of Hosokawa (US 20170016657). The prior art of record teaches a separator as described above in contrast to the at least one membrane is configured such that gas passes radially inwardly into an interior of the at least one degassing tube or a second header plate arranged within the hollow interior, the second header plate having at least one second mounting hole, wherein the second, open end of the degassing tube is mounted to a face of the second header plate such that an interior of the degassing tube and the second mounting hole are arranged in fluid communication or the adjacent component includes a header plate having at least one mounting openings formed therein, the at least one mounting opening being associated with the at least one separation module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763